DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment, filed 09 March 2021, has been reviewed and entered.  Claims 1 and 2 are amended, claims 4-6 are canceled, and claims 7-9 are added and withdrawn by Examiner (see “Election/ Restrictions” below), leaving claims 1-3 and 7-9 pending with claims 1-3 presented for examination.
	At least claims 1 and 2 are amended without corresponding markings.  Claim 1 reorders the last three clauses without proper markings.  Claim 2 adds “ear buds” but does not underline the limitation to indicate it is added.  Examination is not precluded; however, Applicant is reminded all claim amendments must be marked in any future amendments.  
This Office Action is a final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Newly submitted claims 7-9 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:

I. Claims 1-3, drawn to a hat, classified in A42B 1/0182.
III. Claims 7-9, drawn to a combination hat, insert, and liner (“moisture wicking insert,” claim 7), classified in A42C 5/04.
The inventions are independent or distinct, each from the other because:
Inventions I and III are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as a hat worn alone or a basket for carrying objects and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 7-9 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant's arguments filed 09 March 2021 have been fully considered but they are not persuasive.
Applicant’s amendments to the drawings and specification overcome the drawing and specification objection and the objections are withdrawn (Remarks page 6-7).  
Applicant’s amendments to the claims overcome the 112 rejections and the rejections are withdrawn (Remarks page 7).
Regarding the 102 rejection, the crux of Applicant’s arguments is that Benziger does not disclose an insert (Remarks page 9).  The claims do not require an insert, only a hat that is configured to accept an insert.  That is, a prior art hat only needs the ability to accept an insert in order to read on the claim.  The claim is not drawn to a combination hat and insert, and Applicant is reminded that Applicant elected the embodiment that is the hat alone.
In light of the above, the rejection is believed to be proper.

Drawings
The drawings were received on 09 March 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 102

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benziger (US 20040163162 A1).

As to claim 1, Benziger discloses a bump cap hat (headwear, title) comprising: a lightweight bump cap hat (hat 270) having a crown (combination of 274 and 276) defining a plurality of venting apertures (ventilation holes 291), a bill (brim 272), a 
the bump cap insert disposed within the lightweight bump cap hat (capable of having an insert disposed within, such as skullcap 200), the bump cap insert comprising:
a shape that accommodates a top portion of a human skull and having a crown, an underside, a rear visor, a front visor, a left side portion and a right side portion; the left side portion having a left side lower wing and a left side upper wing; the left side lower wing being defined by a left side lower flex joint and a left side lower perimeter of the bump cap; the left side upper wing being defined by a left side upper flex joint and a left side perimeter of the rear visor; the left side lower perimeter defining a left side scoop; the right side portion having a right side lower wing and a right side upper wing; the right side lower wing being defined by a right side lower flex joint and a right side lower perimeter of the bump cap; the right side upper wing being defined by a right side upper flex joint and a right side perimeter of the rear visor; the right side lower perimeter defining a right side scoop; the crown having raised channels comprising vent apertures that allow air flow from the underside of the bump cap; the underside of the bump cap insert being configured with a moisture wicking liner; wherein the left side and right side flex joints cooperate to flex in both a horizontal and a vertical direction to better conform 
The following recitation is an intended use recitation:
a shape that accommodates a top portion of a human skull and having a crown, an underside, a rear visor, a front visor, a left side portion and a right side portion; the left side portion having a left side lower wing and a left side upper wing; the left side lower wing being defined by a left side lower flex joint and a left side lower perimeter of the bump cap; the left side upper wing being defined by a left side upper flex joint and a left side perimeter of the rear visor; the left side lower perimeter defining a left side scoop; the right side portion having a right side lower wing and a right side upper wing; the right side lower wing being defined by a right side lower flex joint and a right side lower perimeter of the bump cap; the right side upper wing being defined by a right side upper flex joint and a right side perimeter of the rear visor; the right side lower perimeter defining a right side scoop; the crown having raised channels comprising vent apertures that allow air flow from the underside of the bump cap; the underside of the bump cap insert being configured with a moisture wicking liner; wherein the left side and right side flex joints cooperate to flex in both a horizontal and a vertical direction to better conform to the head shape of a user; and, wherein the moisture wicking liner allows air flow around the moister wicking liner and out though the vent apertures of both the bump cap hat and bump cap insert.

Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case the Benziger hat 270 is capable of accepting and intended to accept an insert, such as insert 200.  Although Benziger’s insert does not have the same structure as the claimed insert, Benziger’s hat is capable of accepting an insert having the claimed structure, such as an insert having the claimed structure that is the approximate size of the Benziger insert 200.

As to claim 2, Benziger discloses the bump cap hat of claim 1 wherein the right side scoop and the left side scoop of the bump cap insert flex to accommodate hearing protection, head phones or ear buds, worn by a user (Benziger is capable of accommodating an insert having the claimed structure, as the insert is a functional recitation and not a structural requirement of the claim as set forth in claim 1 by the phrase “configured to accept”).  

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731.  The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732